 
 
I 
112th CONGRESS
2d Session
H. R. 4701 
IN THE HOUSE OF REPRESENTATIVES 
 
April 25, 2012 
Mr. Gene Green of Texas introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend and modify the temporary suspension of duty on Propiconazole. 
 
 
1.Propiconazole 
(a)In generalHeading 9902.29.80 of the Harmonized Tariff Schedule of the United States (relating to Propiconazole) is amended— 
(1)by striking Free and inserting 5.2%; and  
(2)by striking the date in the effective period column and inserting 12/31/2015. 
(b)Effective dateThe amendments made by subsection (a) apply with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of enactment of this Act. 
 
